Citation Nr: 9911066	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-07 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for headaches, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran had verified active duty from February 1979 to 
September 1986; and he also had earlier unverified service.  
In total, he retired from active duty after 20 years of 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1995 RO decision which denied the veteran's claim 
for an increase in a 10 percent rating for his service-
connected headaches.  In March 1996, the RO increased the 
veteran's rating from 10 to 30 percent.  In June 1997 and May 
1998, the Board remanded the case to the RO for further 
development.  The case was returned to the Board in March 
1999.


REMAND

The Board remanded the veteran's claim to the RO in June 1997 
and May 1998, in part, for the purpose of having him undergo 
a VA neurological examination to determine the severity of 
his service-connected headaches.  Specifically, both of the 
Board's remands directed the VA examiner to provide 
information which was pertinent to the VA rating schedule, 
including an opinion as to whether the veteran had 
prostrating attacks as a result of his service-connected 
headaches and, if so, the nature of such.  Pursuant to the 
Board's remands, the veteran was indeed examined by the VA in 
October 1997 and September 1998; however, neither of the VA 
examinations provided an opinion as to the severity of his 
headaches, including whether he had had prostrating attacks.  
In various statements, filed in March 1999, the veteran's 
representative pointed out that the veteran's VA examinations 
in 1997 and 1998 were inadequate in that they did not address 
the Board's remand directives; and the Board agrees.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  As such, the case 
must be remanded yet again, so that the veteran may be 
afforded an adequate VA compensation examination.

It is also noted that pursuant to the Board's previous 
remands, the RO asked the veteran in June 1997 and June 1998 
to provide the name and address of his last employer so that 
verification could be obtained as to why he left that job; 
and he did not respond to the RO's requests.  As the case has 
to be remanded to the RO so that he can be provided an 
adequate VA examination, he should be given one more 
opportunity to provide the aforementioned information 
regarding his last employer. 

Additionally, records of ongoing treatment should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask him to provide the name and address 
of his last employer (where he reportedly 
worked until early 1994).  Based on the 
information provided by the veteran, the 
RO should inquire as to the reason why 
the veteran left his job.

2.  The RO should have the veteran 
identify (names, addresses, dates) all 
medical providers who have treated him 
for his headaches since September 1998, 
including Womack Army Medical Center and 
the VA facilities in Fayetteville, 
Salisbury, and Winston-Salem, North 
Carolina.  Following the procedures of 
38 C.F.R. § 3.159, the RO should obtain 
copies of all related medical records 
which are not already on file. 

3.  The veteran should undergo another VA 
neurological examination by a new 
examiner to determine the current 
severity of his service-connected 
headaches.  The claims folder should be 
made available to and reviewed by the 
doctor, and the examination report should 
reflect that this has been done.  All 
indicated testing should be accomplished.  
Based on examination findings and 
historical records, the physician should 
fully describe the service-connected 
headaches, including whether the veteran 
has prostrating attacks and, if so, at 
what frequency and duration.

4.  After the veteran has undergone the 
VA neurological examination, the RO 
should review the examination report to 
ensure that such is in full compliance 
with the directives of this remand.  If 
the examination report is inadequate, the 
RO should return the report to the 
examiner who should provide all missing 
information.  38 C.F.R. § 4.2.  

5.  The RO should then review the 
veteran's claim for an increased rating 
for headaches.  If the claim is denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 







4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

